UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22014 Pioneer Diversified High Income Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:March 31 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Diversified High Income Trust By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Diversified High Income Trust BTA BANK JSC Ticker: BTAS Security ID: 05574Y100 Meeting Date: SEP 26, 2013 Meeting Type: Special Record Date: SEP 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Elect Director Kadyrzhan Damitov For For Management 2 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: BTAS Security ID: 05574Y100 Meeting Date: DEC 30, 2013 Meeting Type: Special Record Date: DEC 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve Early Termination and Elect For For Management New Members of Vote Counting Commission; Fix Size and Term of Office 2 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: BTAS Security ID: 05574Y100 Meeting Date: FEB 14, 2014 Meeting Type: Special Record Date: JAN 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve Changes to Composition of For For Management Board of Directors 2 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: BTAS Security ID: 05574Y100 Meeting Date: MAY 31, 2014 Meeting Type: Annual Record Date: APR 30, 2014 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve Standalone and Consolidated For Against Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Results of Shareholders For For Management Appeals on Actions of Company and Its Officials 4 Approve Information on Remuneration of For Against Management Management Board and Board of Directors 5 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan HALCON RESOURCES CORPORATION Ticker: HK Security ID: 40537Q209 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Christmas For For Management 1.2 Elect Director Thomas R. Fuller For For Management 1.3 Elect Director David B. Miller For Withhold Management 1.4 Elect Director Michael A. Vlasic For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management HORIZON LINES, INC. Ticker: HRZL Security ID: 44044K309 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James LaChance For For Management 1.2 Elect Director Steven L. Rubin For For Management 2 Adopt NOL Rights Plan (NOL Pill) For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation K-V PHARMACEUTICAL COMPANY Ticker: KVPHQ Security ID: 482740AF4 Meeting Date: AUG 16, 2013 Meeting Type: Written Consent Record Date: JUL 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 The Plan None For Management 2 Elects Not to Grant (Opts Out) of the None For Management Releases Set Forth Insection 12.7 of the Plan NORWEGIAN ENERGY COMPANY ASA Ticker: NOR Security ID: R6333ZAD0 Meeting Date: JUL 08, 2013 Meeting Type: Bondholder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approval of Summons For For Management 2 Approval of Agenda For For Management 3 Election of Minutes Keepers For For Management 4 Consent to Amendments in Bond Agreement For For Management END NPX REPORT
